MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité * Travail * Progrès

CABINET CE
DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

N° 6 IMETC/CAB/DGEF K

Convention d'aménagement et de transformation pour la mise
en valeur de l'Unité Forestière d'Aménagement Betou, située dans
la zone Il (Ibenga-Motaba) dans le Secteur Forestier Nord.

Entre les soussignés

Le Gouvernement de la République du Congo, représenté par le Ministre de
l'Economie Forestière et d2 l'Environnement, ci-dessous désigné «le
Gouvernement », d'une part,

Et

La Société Likouala Timber, représentée par son Directeur Général, ci-dessous
désignée « la Société », d'autre part

Autrement désignés ‘ les Parties”,

Les Parties ont convenu de conclure la présente convention, conformément à la
politique de gestion durable des forêts et aux stratégies de développement du
sésteur forestier national, définies par le Bouverements

\
\
LL,
x

!
TITRE PREMIER : DISPOSITIONS GENERALES

Chapitre | : De l’objet et de la durée de la convention

Article premier : La présente convention a pour objet l'aménagement durable et la
mise en valeur de l'Unité Forestière d'Aménagement Betou, située dans la zone Il
{Ibenga-Motaba), dans le secteur forestier nord

Article 2: La durée de la présente convention est fixée à 15 ans à compter de la
date de signature de l'arrêté d'approbation de ladite convention

A la suite de l'adoption du plan d'aménagement durable prévue à l'article 12
ci-dessous, la durée de la convention pourrait être modifiée, en fonction des
directives dudit plan, pour tenir compte des prescriptions de l'article 67 de la loi
n° 16-2000 du 20 novembre 2000 portant code forestier susvisée

Cette convention est renouvelable après son évaluation, par l'Administration des

Eaux et Forêts, tel que prévu à larticle 31 ci-dessous

Chapitre Il : De la dénomination, du siège social, de l’objet et du capital social
de la Société

Article 3: La Société est constituée en société anonyme de droit congolais
dénommée Likouala Timber_ en sigle LT #

Son siège social est fixé à Brazzaville. boîte postale 2927. République du Congo

Il pourra être transféré en tout autre lieu de la République du Congo par décision
la majorité des actionnaires, réunis en Assemblée Générale Extraordinaire

Article 4. La Socièté a pour oojet l'exploitation, la transformation, le transport ét là
commercialisation des bois et des produite dérivés de bois

Afin de réaliser ses objectifs elle peut établir des accords rechercher 225
actionnaires et entreprendre des actions pouvant développer SES activités. ainsi que
toute opération commerciale et mobilière se rattachant directement ou indirectement
à l'objet de la société

Article 5. Le capital social de la Société est fixé, à FCFA un milliard (F CFA
1.000.000.000) Toutefois, il pourrait être augmenté en une ou plusieurs fois
voie d'apport en numéraire. par incorporation des réserves ou des provisions ayant
vocation à être incorporées au capital social et par apport en nature

Article 6 : Le montant actuel du capital social divisé en 100.000 actions de 10 00C
ASFA chacune, est reparti de la manière suivante \K

F5

il Actionnaires Nombre Valeur d'une | Valeur Totale
i

_ d'action action (F CFA)_ | (FCFA)

ALFANIA GROUP INC 79.996 10000! 729.960 000

YAFEI TIMBER LTD | . 20.000 10.000 200.000 000

| FUSER Giancarlo | 1 10.000 10.000

| FUSER Alessio | 1 40.000 | 10.000

GUERRIC Christian 1 10.000 | 10.000
| MARIN Paolo 1 10.000 |__ 10.000.
Total 100.000 710.000 | _1.000.000.000

Article 7 : Toute modification dans la répartition des actions devra être au préalable
approuvée par le Ministre chargé des Eaux et Forêts. conformément aux texies
législatifs et réglementaires en la matière.

TITRE DEUXIEME : DEFINITION DE L'UNITE FORESTIERE D'AMENAGEMENT
BETOU

Article 8: Sous réserve des droits des tiers et conformément à la législation et à la
réglementation forestières, en vigueur, notamment l'arrêté n° 2634/MEFPRH/DGEF/
DE-SIAF du 6 juin 2002 définissant les unités forestières d'aménagement du
domaine forestier de la zone Il (Ibenga-Motaba) du secteur forestier nord et précisant
les modalités de leur gestion et leur exploitation, la Socièté est autorisée à exploiter
l'Unité Forestière d'Aménagement Betou, d'une superficie de 300.000 ha. située
dans la‘zone Il (Ibenga-Motaba) du secteur forestier nord. dans le département de la
Likouala

L'Unité Forestière d'Aménagement Betou est délimitée ainsi qu'il suit

- Au Nord: Par la frontière du Congo avec la République Centrafricaine
depuis la rivière Oubangui jusqu'à la rivière Lokoumbë

- A l'Est: Par la rivière Oubangui, depuis la confluence des rivières Loubagn
Oubangui jusqu'à la frontière du Congo avec la République Centrafricaine

- A l'Ouest et au Sud-Ouest Par la rivière Lokoumbé, en aval, jusqu'à Sa
confluence avec la rivière Mbongoumba : puis par la rivière Mbongoumba en
aval jusqu'à sa confluence avec la rivière Wambo : puis par la rivière Wambo
en amont jusqu'à Sa souICe aux coordonnées suivantes 03°07'13"40"N-
018°1216"44"E, ensuite par une droite d'environ 20,8 Km orientée
géographiquement suivant un angle de 223°30, jusqu'a une rivière non
dénommée aux coordonnées suivantes 02°59N-18°20'E ; puis on suit cette
rivière en aval jusqu'à sa confluence avec la Loubagni, ensuite par la
Loubagni en aval, jusqu'à sa confluence ave \ rivière Oubangui

NL

k
TITRE TROISIEME : ENGAGEMENTS DES PARTIES
Chapitre l : Des engagements de la Société

Article 9: La Société s'engage à respecter la législation et la réglementation
forestières en vigueur, notammert

. en effectuant des comptages systématiques pour l'obtention des coupes
annuelles, dont les résultats devront parvenir à là Direction Départementale
de l'Economie Forestière de la Likouala dans les délais prescrits par la

réglementation en vigueur

en transmeitant les états de production à Administration des Eaux et Forêts
dans les délais prévus par les textes réglementaires en vigueur

_ en ne cédant, ni en ne sous-traitant l'exploitation de l'Unité Forestière
d'Aménagement Betou

La société s engage également à respecter la législation et la réglementation en
vigueur en matière d'environnement

article 10: La Société s'engage à atteindre le volume maximum annuel de la
superficie concédée, conformément au planning présenté dans le cahier de charges
particulier sauf crise du marché ou cas de force majéure

article 11 La Société s'engage à mettre en valeur l'Unité Forestière
d'Aménagement  Betou conformément aux normes techniques établies par
VAdministration des Eaux et Forêts, aux prescriptions de ladite convention et aux
dispositions du cahier de charges particulter

Article 12: La Société s'engage à POUISUIVrE sous le contrôle des Services
compétents du Ministère chargé des Eaux et Forêts. l'élaboration du plan
d'aménagement durable de l'Unité Forestière d'Aménagement Betou

Elle devra créer en SON Sein une cellule chargée de coordonner l'élaboration et 18
mise en œuvre de ce plan d'aménagement

Pour L'élaboration du plan d'aménagement, la Société peut faire appel à un bureaë
d'études compétent, après avis du Directeur Général de l'Economie Forestière

Ce plan d'aménagement est élaboré sur la base des directives nationales

d'aménagement et des normes techniques édictées par la Direction Générale de
l'Economie Forestière

Les conditions d'élaboration du plan d'aménagement sont définies dans un protocole
d'accord conclu entre la Direction Générale de l'Economie Forestière ft la Socièté
sp dste du 22 avril 2002
Un avenant à la présente convention sera signé entre les Parties, après l'adoption du
plan d'aménagement durable, pour prendre en compte les prescriptions et préciser
les modalités de mise en œuvre dudit plan

Article 13: La Société s'engage à financer l'élaboration du plan d'aménagement
durable de l'Unité Forestière d Arhénagement Betou

article 14: La Société s'engage à mettre en œuvre le plan d'aménagement à
élaborer, mentionné à l'article 12 ci-dessus, notamment à travers

la mise en œuvre d'un pragramme visant une gestion rationnelle de la faune
dans l'Unité Forestière d'Aménagement Betou en collaboration avec
l'Administration des Eaux et Forêts. À cet effet. il sera MIS en place une
«Unité de Surveillance et de Lutte Anti-Braconnage ». en sigle USLAB
suivant un protocole d'accord à signer avec la Direction Générale de
l'Economie Forestière ;

- La réalisation d'un programme de régénération des forêts dégradées et de
conduite des jeunes peuplements

Les dépenses relatives à la mise en œuvre du plan d aménagement sont à la charge
de la Société. Toutefois, celle-ci peut, avec l'appui du Département des Eaux et
Forêts rechercher des financements extérieurs. pour réaliser certaines actions
notamment celles liées à la gestion et à la conservation de la diversité biologique

Article 15 : La Société s engage à développer les unités industrielles et à diversifier
la production transformée. selon le programme d'investissements et suivant le
planning de production présentés dans le cahier de charges particulier.

A cet effet, la Société présentera chaque année. à la Direction Départementale de
l'Economie Forestière un programme d'investissements au moment du dépôt des
éléments pour l'obtention de la coupe annuelle

Article 16: La Société s'engage à assurer la bonne exécution du prog
d'investissements, tel qu'il est prévu au cahier de charges particulier, sauf cas d
force majeure, prévu à l'article 27 ci-dessous

Pour couvrir les investissements la société aura recours à tout ou partie de son cast
flow. aux capitaux de ses actionnaires et aux financements extérieurs à moyen et
long termes

Article 17. La Suiété s'engage à recruter les cadres nationaux à assurer el a
financer leur formation. selcn les dispositions précisées au cahier de charges
particulier

Article 18 : La Société s'engage à porter l'effectif du personnel de 370 à 390. selon
les détails précisés dans le cahier de charges particulier

Article 19 : La Société sengage à livrer du matériel et à réaliser les travaux
spécifiques au profit de l'Administration des ai et Forêts, des populations et des

À
collectivités territoriales ou locales du Département de la Likouala tels que prévus au
cahier de charges particulier de cette convention

Chapitre Il : Des engagements du Gouvernement

Article 20 : Le Gouvernement s'engage à faciliter, dans ja mesure du possible, les
conditions de travail de la société et à contrôler, par le biais des services compétents
du Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles.

1 garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par
les agents des Eaux et Forêts.

Article 21 : Le Gouvernement s'engage à maintenir le volume maximum annuel de
l'Unité Forestière d'Aménagement Betou jusqu'à l'adoption du plan d'aménagement
durable, sauf en cas de crise SUT le marché de bois, de force majeure ou de non
exécution des investissements industriels.

Article 22: Le Gouvernement s engage à ne jamais mettre en cause unilatéralement
les dispositions de la présente convention à l'occasion des accords de toute nature
qu'il pourrait contracter avec d'autres Etats ou des tiers

TITRE QUATRIEME : MODIFICATION, RESILIATION DE LA CONVENTION ET
CAS DE FORCE MAJEURE

Chapitre |: De la modification et de la révision

Article 23. Certaines dispositions de la présente convention peuvent être révisées à
tout moment lorsque les circonstances limposent, selon que l'intérêt les Parties
l'exige, ou encore lorsque son exécution devient impossible en cas de force majeure

Article 24 : Toute demande de modification de la présente convention devra être
formulée par écrit, par la Partie qui prend l'initiative de la modification, avec les
propositions de modification adressées à l'autre partie, deux mois avant

Cette modification n'entrera en vigueur que Si elle est adoptée par les Parties
contractantes

Chapitre Il : De la résiliation de la convention

Article 25: En cas de non observation des engagements pris par la Société. la
convention est résiliée de plein droit, sans préjudice des poursuites judiciaires, après

une mise en demeure restée sans effet dans les délais indiqués, qui, dans tous les
es ne doivent pas dépasser trois mois N

\

Cette résiliation intervient également en cas de manquements graves à la législation
et à la réglementation forestières, dûment constatés et notifiés à la Société par
l'Administration des Eaux et Forêts

La résiliation de la convention $e fera par arrêté du Ministre chargé des Eaux et
Forêts

Article 26 : Les dispositions de l'article 25 ci-dessus s'appliquent également dans le
cas où la mise en œuvre de cette convention ne commence pas dans un délai d'un
an à compter de la date de signature de son arrêté d'approbation, ou encore lorsque
les activités du chantier sont arrélées pendant un an, sauf cas de force majeure

défini à l'article 27 ci-dessous, après avoir tenu informé l'Administration des Eaux et
Forêts

Ce cas de force majeure doit être constaté par l'Administration Forestière
Chapitre Ill : Du cas de force majeure

Article 27 : Est qualifié de « cas de force majeure » tout événement indépendant de
la volonté de la Société, extérieur à celle-ci et susceptible de nuire aux conditions
dans lesquelles elle doit réaliser normalement son programme de production et
d'investissements

Toutefois, la grève issue d'un litige entre la Société et son personnel ne constitue
pas un cas de force majeure. ”

Article 28: Au cas où l'effet de force majeure n'excède pas six mois, le délai de
l'exploitation sera prolongé par rapport à la période concernée par la force majeure

Si au contraire, l'effet de force majeure dure plus de six mois, l'une des Parties peut
soumettre la situation à l'autre, en vue de sa résolution

Les Parties s'engagent à se soumettre à toute décision résultant d'un tel règlement

même si cette décision devra aboutir à la résiliation de la présente convention

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTIONS DE
JURIDICTION

Article 29: Les Parties privilégient de régler à l'amiable de tout différend qui
résulterait de l'exécution de cette convention

Au cas où le règlement à l'amiable n'aboutirait pas le litige sera porté devant le
Tpunal de Commerce du siège social de la société

|
TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 30 : En cas de liquidation ou de résiliation de la convention, la Société devra
solliciter l'approbation du Ministre chargé des Eaux et Forêts pour vendre ses actifs

En outre, les dispositions de l'article 71 de la loi n° 16-2000 du 20 novembre 2000
portant code forestier sont applicables de plein droit.

Article 31: La présente convention fera l'objet d'une évaluation annuelle par les
services compétents de l'Administration des Eaux et Forêts

De même, au terme de la validité de ladite convention, une évaluation finale sera
effectuée par les services précités, qui jugeront de l'opportunité de sa reconduction

Article 32: Le taux retenu pour le calcul de la taxe forestière est fixé par un texte
réglementaire

Article 33: La présente Convention, qui abroge le contrat de transformation
industrielle n° 3IMEFPRH/DGEF/DF-SGF du 17 mai 2001, conclu entre la Société
Likouala Timber et le Gouvernement de la République sera approuvée par arrêté du
Ministre chargé des Eaux et Forêts, et entrera en vigueur à compter de la date de
signature de cet arrêté./-

Fait à Brazzaville, lé 19 Septembre 2005

Pour la Société, Pour le Gouvernement,

Le Directeur Général Le Ministre de l'Economie Forestière
et de VpNEment

Le
Ales: Fe Henri DJOMBO'

